LINDSAY, J.,
Opinion by in which
GANS and EDWARDS, J. J. concur.
This matter comes before the Court by petition of Ernestine H. Stevens of the City of Washington, the residuary legatee of the will of Thomas S. Rhett asking the revocation of the letters of administration c. t. a., granted to Joseph B. Seth, upon the grounds that the said letters were granted without notice and contrary to the petitioner’s right.
The petition is fully answered by Joseph B. Seth the administrator c. t. a., denying the claim that the petitioner was entitled to notice and that if she had a right to the administration, she failed to make her claim within the time specified by law.
The testimony in the case was, the letters that passed between Jos. B. Seth representing a creditor of the estate and Henry Wise Garnett the executor of the will of Thos. S. Rhett, were admitted by consent; those letters show that the executor had been frequently applied to take out letter's in this Court, as there was property in this city belonging to the estate and should be administered upon,, and as frequently refused, and one of which was to the effect soliciting the creditors to come to Washington and take out letters in that city as well as Baltimore. and intimating that he would not take out letters; and upon application of Jos. B. Seth, in the month of May, the Court directed him to write to the executor and to notify the executor that unless he would make application by the 8th day of June, that letters would be granted to the said Seth, the executors having failed to take out letters and no effort on the part of the petitioner being made to take out letters, the Court is of the opinion that the application is too late, and that the petition should be dismissed.
It is thereupon ordered, this 30th day of June, 1894, that the petition be dismissed.
It is further ordered that the costs be paid out of the estate.